IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                FILED
                                                                June 4, 2008
                               No. 07-51426
                            Conference Calendar            Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

DANIEL HERNANDEZ-HERNANDEZ

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                        USDC No. 3:07-CR-1591-ALL


Before KING, HIGGINBOTHAM, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Daniel Hernandez-
Hernandez raises arguments that are foreclosed by United States v. Slaughter,
238 F.3d 580, 582-84 (5th Cir. 2000), which held that Apprendi v. New Jersey,
530 U.S. 466 (2000), did not render 21 U.S.C. § 960(b) unconstitutional on its
face. The Government’s motion for summary affirmance is GRANTED, and the
judgment of the district court is AFFIRMED.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.